AlleN, J.,
after stating the ease: There is no controversy as to the law governing this ease, the defendant admitting that it was its duty to furnish the plaintiff with suitable and' reasonably safe appliances, and to instruct him as to his duties and as to the dangers in operating the machine at which he was working when he was injured.
The contention of the defendant is that, as the plaintiff admits that the mill was stopped on Saturdays for the purpose of cleaning the machines, and that he had other opportunities to do so during the week when the machine was not in motion, the only reasonable deduction from the whole evidence is that the plaintiff was instructed' to clean the machine when at rest, and not to do so when in motion, and that if this is true, the rag furnished the plaintiff was a reasonable and safe appliance for cleaning the machine not in motion; that there was no need of instruction, -because there was no danger if he performed his duties as he was told to do, and that the real cause of the injury to the plaintiff was his disobedience of the order not to .clean the machine when in motion.
The learned counsel for the defendant urges this contention in a strong, forceful argument, which convinces us that there was good reason for asking the jury to adopt his' view; but it does not satisfy us that there was no other- reasonable inference to be drawn from the evidence, and if there is evidence of negli-genee as the cause of the injury, the question is- one for the jury, unless the evidence of the plaintiff establishes contributory negligence on his part.
The position of the defendant is predicated upon the allegation that the plaintiff was directed to clean the machine when at rest, and not to do so when in motion.
No witness testified that this instruction or order was given,, and the plaintiff testified, “It was my duty to clean the machine everywhere. There were no instructions given me at the time I was assigned to work on the machine as to- how to clean it and operate it. No instructions were given to me as to cleaning that machine. Neither Mr. Allred nor any one else instructed me as to the danger in cleaning this machine with a rag.” If the jury accepted this evidence, they must have found that the *477plaintiff was performing bis duty wben be was injured and tbat be bad not been instructed to stop tbe machine to clean it.
Again: “I said tbat botb Stout and Allred told me not to slop tbe machine to clean it up.” “The reason I did not stop tbe machine to clean it up was simply because they would not let me stop tbe machine.”
Wben tbe defendant took tbe brushes from tbe plaintiff which bad been used in cleaning tbe maG-hine, and in tbe use of which tbe bands of tbe plaintiff would not have been nearer to the machine than 2 feet, tbe plaintiff said to tbe foreman: “I am going to swipe me a brush somewhere and use tbat,”-and be said: “You can’t use it if you stay in here; you will bare to get out of here if you use a brush. .You can clean up with a rag tbe best you can, or anything tbat you don’t bare to stick in there tbat will break tbe gears.”
Were not tbe jury justified in inferring from this eridence tbat tbe defendant expected tbe plaintiff to clean tbe machine while in motion, as otherwise tbe use of a brush would not break tbe gears?
There is also eridence tbat tbe brush was taken from tbe plaintiff on Saturday before be was injured, and tbat prior to tbat time tbe machine was cleaned with tbe brush while in motion, and as tbe plaintiff, a boy 14 years of age, bad been instructed not to stop tbe machine, it was not unreasonable for him to conclude tbat be was to clean tbe machine in motion, in the absence of specific instructions, which be says were not giren him.
Tbe excerpts from tbe eridence are subject to tbe criticism tbat they are taken from different parts of tbe testimony, and that all associated eridence is not presented, but while this is true, nothing is omitted which is necessarily in conflict with tbat quoted.
We are, therefore, of opinion tbat there is eridence tbat tbe plaintiff was directed to clean tbe machine in motion; tbat tbe rag giren him was not a safe appliance for this purpose; that tbe defendant failed to instruct tbe plaintiff as to tbe operation of tbe machine and its .dangers, and tbat tbe failure of duty on *478the part of the defendant was the cause of the plaintiff’s injury; and further, that it is not necessarily inferred from the evidence of the plaintiff that he was acting in disobedience of orders.
It follows, therefore, that there is no error in overruling the motion for nonsuit or in refusing to give the instructions prayed for. •
No error.